Name: 2010/795/EU: Council Decision of 14Ã December 2010 amending the CouncilÃ¢ s Rules of Procedure
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service
 Date Published: 2010-12-22

 22.12.2010 EN Official Journal of the European Union L 338/47 COUNCIL DECISION of 14 December 2010 amending the Councils Rules of Procedure (2010/795/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(3) thereof, Having regard to Article 2(2) of Annex III to the Councils Rules of Procedure (1), Whereas: (1) Article 3(3), fourth subparagraph, of the Protocol (No 36) on transitional provisions annexed to the Treaties provides that, until 31 October 2014, when an act is to be adopted by the Council by a qualified majority, and if a member of the Council so requests, it shall be verified that the Member States constituting the qualified majority represent at least 62 % of the total population of the Union calculated according to the population figures set out in Article 1 of Annex III to the Councils Rules of Procedure (hereinafter Rules of Procedure). (2) Article 2(2) of Annex III to the Rules of Procedure provides that, with effect from 1 January each year, the Council, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year, amends the figures set out in Article 1 of that Annex. (3) The Rules of Procedure should therefore be amended accordingly for 2011, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Annex III to the Rules of Procedure shall be replaced by the following: Article 1 For the purposes of implementing Article 16(5) of the TEU and Article 3(3) and (4) of the Protocol (No 36) on transitional provisions, the total population of each Member State for the period from 1 January 2011 to 31 December 2011 shall be as follows: Member State Population (Ã  1 000) Germany 81 802,3 France 64 714,1 United Kingdom 62 008,0 Italy 60 340,3 Spain 45 989,0 Poland 38 167,3 Romania 21 462,2 Netherlands 16 575,0 Greece 11 305,1 Belgium 10 827,0 Portugal 10 637,7 Czech Republic 10 506,8 Hungary 10 014,3 Sweden 9 340,7 Austria 8 375,3 Bulgaria 7 563,7 Denmark 5 534,7 Slovakia 5 424,9 Finland 5 351,4 Ireland 4 467,9 Lithuania 3 329,0 Latvia 2 248,4 Slovenia 2 047,0 Estonia 1 340,1 Cyprus 803,1 Luxembourg 502,1 Malta 413,0 Total 501 090,4 Threshold (62 %) 310 676,1 Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. Done at Brussels, 14 December 2010. For the Council The President S. VANACKERE (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).